

Exhibit 10.5


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


Agreement made and entered into effective as of the 30th day of December, 2008
(the “Effective Date”), amended and restated as of the 24th day of December,
2012, by and between MasterCard International Incorporated, a Delaware
corporation (the “Company”) and Martina Hund-Mejean (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive and the Company wish to continue the employment of the
Executive on the terms and conditions specified herein;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Term of Employment.
1.1    The term of the Executive’s employment hereunder which commenced on the
Effective Date, and upon the second anniversary of the Effective Date and each
anniversary of the Effective Date thereafter has been automatically extended for
successive one (1) year terms, shall continue to be automatically extended for
one (1) year from each further anniversary of the Effective Date, unless the
Company or the Executive provides the other with written notice of termination
of this Agreement at least ninety (90) days prior to any date on which this
Agreement would otherwise expire (the “Term of Employment”).
2.    Capacities, Duties and Authority.
2.1    The Executive shall continue to serve the Company in the position of
Chief Financial Officer.
2.2    During the Term of Employment, the Executive shall be employed and have
such titles and authority, perform such duties, discharge such responsibilities
and render such services as are assigned to the Executive from time to time by
the Company.
2.3    During the Term of Employment, the Executive shall render her services
diligently, faithfully and to the best of her ability, devoting thereto
substantially all of her business time, energy and skills to the Company;
provided, however, that nothing herein shall preclude the Executive from (i)
making and managing personal investments; (ii) serving in any capacity with any
civic, educational or charitable organization so long as

1

--------------------------------------------------------------------------------



such activities are disclosed, in writing to the Company’s Global Compliance
Officer in accordance with the terms of the Company’s Code of Conduct, as may be
amended from time to time, (the “Company’s Code of Conduct”) and do not conflict
with the interests of the Company, the terms of the Company’s Code of Conduct or
interfere with the performance of the Executive’s duties and obligations
hereunder, including, but not limited to the obligations set forth in Paragraph
6 hereof; or (iii) serving as an outside corporate director so long as such
service is disclosed, in writing, to and approved, in writing, by the Company’s
Global Compliance Officer in accordance with the terms of the Company’s Code of
Conduct.
3.    Compensation.
3.1    During the Term of Employment, the Executive shall be paid a base salary,
payable in accordance with the regular payroll practices of the Company. During
the Term of Employment, the Human Resources and Compensation Committee of the
Board of Directors (the “Compensation Committee”) shall annually review the
Executive’s performance and determine, in its sole discretion, whether or not to
increase the Executive’s base salary and, if so, the amount of such increase.
Once increased, the Executive’s base salary hereunder may not thereafter be
decreased, except if the Compensation Committee determines, in its sole
discretion, to reduce the base salary of substantially all members of the
Executive Committee of the Company (“EC”), excluding the CEO, provided, however,
in no event shall such reduction(s) of base salary by the Compensation Committee
exceed, in the aggregate during the Term of Employment, ten (10%) percent of the
Executive’s base salary then in effect. The Executive’s base salary as in effect
from time to time is hereinafter referred to as the “Base Salary.”
3.2    During the Term of Employment, the Executive shall be eligible to
participate in such annual and/or long-term bonus or incentive plan(s) as is or
may be generally made available to other employees of the Company at the
Executive’s level, based upon performance goals or other criteria, terms and
conditions as may be established by the Company, in its sole discretion. Such
bonus or incentive payment will be payable on terms as may be established by the
Company, in accordance with the terms and conditions of such plans as may be in
effect from time to time.
3.3    The Executive shall be eligible, annually during the Term of Employment,
for vacation, without loss or diminution of compensation, in accordance with
Company policy then in effect.
4.    Employee Benefit Programs.
4.1    During the Term of Employment, the Executive shall be eligible to
participate in and shall have the benefit of all the Company’s employee
compensation or benefit plans and programs as are or may be generally made
available to other employees of the Company at the Executive’s level, subject to
the eligibility criteria set forth therein,

2

--------------------------------------------------------------------------------



as such compensation or benefit plans or programs may be amended or terminated
in the sole discretion of the Company from time to time.
4.2    During the Term of Employment, the Executive shall be eligible to
participate in the Company’s executive perquisite program as such is or will be
generally made available to members of the EC, excluding the CEO, in accordance
with the terms and conditions of such program as may be in effect from time to
time.
4.3    Nothing in this Paragraph 4 shall be construed to require the Company to
establish, maintain or continue any compensation or benefit plan, program or
arrangement. Except as otherwise expressly provided by their terms, such
compensation or benefit plans, programs or arrangements are subject to
modification or termination by the Company at any time.
5.    Termination of Employment, Change in Control.
5.1    The Executive’s employment hereunder shall terminate:
5.1.1    upon the death of the Executive;
5.1.2    at the option of the Company, upon the disability of the Executive,
which for the purposes of this Agreement shall be defined as set forth under the
MasterCard Long-Term Disability Benefits Plan, as it may be amended from time to
time (“Disability”). Any dispute concerning whether the Executive is deemed to
have suffered a Disability for purposes of this Agreement shall be resolved in
accordance with the dispute resolution procedures set forth in the MasterCard
Long-Term Disability Benefits Plan.
5.1.3    at the option of the Company, and effective upon the giving of written
notice by the Company to the Executive of such exercise, for “Cause”, or
effective on such other date as may be specified in such written notice (“Notice
of Termination for Cause”), which, for purposes of this Agreement, shall mean:
(a)    the willful failure by the Executive to perform her duties or
responsibilities (other than due to Disability);
(b)    the Executive’s engaging in serious misconduct that is injurious to the
Company including, but not limited to, damage to its reputation or standing in
its industry;
(c)    the Executive’s having been convicted of, or entered a plea of guilty or
nolo contendere to, a crime that constitutes a felony or a crime that
constitutes a misdemeanor involving moral turpitude;

3

--------------------------------------------------------------------------------



(d)    the material breach by the Executive of any written covenant or agreement
with the Company not to disclose any information pertaining to the Company; or
(e)    the breach by the Executive of the Code of Conduct, the Supplemental Code
of Conduct, any material provision of this Agreement or any material provision
of the following Company policies: non-discrimination, substance abuse,
workplace violence, nepotism, travel and entertainment, corporation information
security, antitrust/competition law, enterprise risk management, accounting,
contracts, purchasing, communications, investor relations, immigration, privacy,
insider trading, financial process and reporting procedures, financial approval
authority, whistleblower, anti-corruption and other similar Company policies,
whether currently in effect or adopted after the date of this Agreement.
The Company’s Notice of Termination For Cause shall state the date of
termination and the basis for the Company’s determination that the Executive’s
actions establish Cause hereunder.


5.1.4    at the option of the Company, for a reason other than death, Disability
or Cause, effective ninety (90) days after the giving of written notice of such
exercise or immediately upon the Company’s tender to the Executive of written
notice and ninety (90) days’ Base Salary in lieu of such notice period, which
shall be payable in a lump sum on the Date of Termination;
5.1.5    at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the grounds for termination for Good
Reason by the Executive, which grounds, as specified by the Executive, have not
been cured by the Company during such ninety (90) day period; provided, however,
that the Executive gave notice to the Company of the event(s) constituting Good
Reason within sixty (60) days after such event(s) (or within sixty (60) days
after a Change in Control, which for purposes of this Agreement shall be defined
as set forth under the MasterCard Incorporated 2006 Long-Term Incentive Plan as
it may be amended from time to time (“LTIP”), if the events giving rise to the
Executive’s termination for Good Reason occurred during the six (6) month period
preceding a Change in Control), failing which the Executive will be deemed to
have waived her rights with respect to such event(s). The Company may waive all
or part of the ninety (90) day notice required to be given by the Executive
hereunder by giving written notice to the Executive. Unless waived by the
Company, failure by the Executive to give notice of termination for Good Reason
in compliance with this Paragraph, shall render the Executive ineligible to
receive the payment and benefits provided under Paragraphs 5.2.5(b)-(f) and
5.2.7(b)-(d). For purposes of this Agreement “Good Reason” shall mean the
occurrence at any time of any of the following without the Executive’s prior
written consent:

4

--------------------------------------------------------------------------------



(a)    the assignment to a position for which the Executive is not qualified or
a materially lesser position than the position held by the Executive (although
duties may differ without giving rise to a termination by the Executive for Good
Reason);
(b)        a material reduction in the Executive’s annual Base Salary except
that a 10 percent reduction, in the aggregate, over the Term of Employment as
set forth in Paragraph 3.1 hereof shall not be treated as a material reduction;
(c)    the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment (unless such relocation does not increase the Executive’s commute by
more than twenty (20) miles), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations as of the date of relocation; or
(d)    the failure by the Company to obtain an agreement from any successor to
the Company to assume and agree to perform any employment agreement between the
Executive and the Company.
5.1.6    at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the exercise of such option for a
reason other than Good Reason as set forth in Paragraph 5.1.5, above (“Voluntary
Resignation”). The Company may waive all or part of the ninety (90) day notice
required to be given by the Executive hereunder by giving written notice to the
Executive. Unless waived by the Company, failure by the Executive to give notice
of termination by Voluntary Resignation in compliance with this Paragraph, shall
render the Executive ineligible to receive the payment and benefits provided
under Paragraphs 5.2.4(c).
5.1.7    if within sixty (60) days subsequent to the termination of the
Executive’s employment for death, Disability, Good Reason, Voluntary Resignation
or otherwise, it is determined that the Executive could have been terminated for
Cause hereunder, such voluntary termination shall be recharacterized and treated
as a termination for Cause for all purposes hereunder. Prior to the
implementation of such recharacterization, the Company shall provide the
Executive with notice and the reason(s) for the recharacterization and at least
five (5) days to provide a written response to the Company. Thereafter, the
Company may take appropriate legal action to seek recompense for any payments or
benefits improperly paid to the Executive, her estate or beneficiaries
hereunder. Following a judicial determination, the prevailing party in any
action under this Paragraph 5.1.7, shall be entitled to be reimbursed by the
non-prevailing party for reasonable legal fees and expenses incurred by the
prevailing party in connection with the judicial proceeding seeking to enforce
the provisions of this Paragraph 5.1.7.

5

--------------------------------------------------------------------------------



5.1.8    on the last day of the calendar year in which the Executive attains the
age of sixty-five (65) (“Mandatory Retirement”), at which time the Executive
shall be required to retire.
5.2    Obligations of the Company upon Termination of Employment.
5.2.1    Death. In the event of the Executive’s death during the Term of
Employment, the Term of Employment shall end as of the date of the Executive’s
death and her estate and/or beneficiaries, as the case may be, shall be entitled
to receive the following lump sum payment (subject to any previously elected
deferrals under the MasterCard Incorporated Deferral Plan), as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:
(a)    Base Salary earned but not paid prior to the date of her death;
(b)    payment for all accrued but unused vacation time up to the date of her
death;
(c)    the target annual incentive bonus payable for the year in which the
Executive’s death occurs and the prior year, if not already paid; and
(d)    such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
death, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.
5.2.2    Disability. If the Executive’s employment is terminated due to
Disability during the Term of Employment, either by the Company or by the
Executive, the Term of Employment shall end as of the date of the termination of
the Executive’s employment (as provided in Paragraph 5.1.2 of this Agreement)
and the Executive shall be entitled to receive the following lump sum payment
(subject to any previously elected deferrals under the MasterCard Incorporated
Deferral Plan), as soon as practicable, but in no event later than thirty (30)
days following the Date of Termination:
(a)    Base Salary earned but not paid prior to the Date of Termination;
(b)    payment for all accrued but unused vacation time up to the Date of
Termination;
(c)    a pro rata portion (based upon completed calendar months worked prior to
the date of disability) of the target annual incentive bonus payable for the
year in which the Executive’s termination of employment occurs and the prior
year, if not already paid; and

6

--------------------------------------------------------------------------------



(d)    such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
Disability, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.
5.2.3    Cause. If the Company terminates the Executive’s employment for Cause
in accordance with the terms set forth in Paragraph 5.1.3 above, the Term of
Employment shall end as of the Date of Termination and the Executive shall be
entitled to receive the following lump sum payment, as soon as practicable, but
in no event later than thirty (30) days following the Date of Termination:
(a)    Base Salary earned but not paid prior to the Date of Termination;
(b)    payment for all accrued but unused vacation time up to the Date of
Termination; and
(c)    such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by the Company
for Cause, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.
5.2.4    Voluntary Resignation or Non Renewal by The Executive. If the Executive
terminates her employment by Voluntary Resignation, in accordance with the terms
set forth in Paragraph 5.1.6 above or elects not to renew the Term of Employment
in accordance with Paragraph 1.1, the Term of Employment shall end as of the
Date of Termination; and the Executive shall be entitled to receive the
following lump sum payment, as soon as practicable, but in no event later than
thirty (30) days following the Date of Termination:
(a)    Base Salary earned but not paid prior to the Date of Termination;
(b)    payment for all accrued but unused vacation time up to the Date of
Termination; and
(c)    such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by Voluntary
Resignation, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.
5.2.5    Without Cause, With Good Reason or Upon Non-Renewal by the Company. If
the Executive’s employment is terminated by the Company (other than for Cause or
Disability) in accordance with the terms set forth in Paragraph 5.1.4 above, or
if the Executive terminates her employment with Good Reason in accordance with
the

7

--------------------------------------------------------------------------------



terms set forth in Paragraph 5.1.5 above, or if the Company elects to not renew
the Term of Employment in accordance with Paragraph 1.1 (whether before or after
a Change in Control), the Term of Employment shall end as of the Date of
Termination and the Executive shall be entitled to:
(a)    the following payments following the Date of Termination: (i) a lump sump
payment (subject to any previously elected deferrals under the MasterCard
Incorporated Deferral Plan), within thirty (30) days following the Date of
Termination of all Base Salary earned but not paid prior to the Date of
Termination; (ii) a lump sum payment within thirty (30) days following the Date
of Termination equal to all accrued but unused vacation time up to the Date of
Termination; and (iii) a pro rata portion (based upon actually completed
calendar months worked) of the annual incentive bonus payable for the year in
which the Executive’s termination of employment occurs based on the actual
performance of the Company for the applicable performance period as determined
by the Compensation Committee and payable in accordance with the regular bonus
pay practices of the Company, as contemplated in accordance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and to the extent not already paid, the annual incentive bonus for
the year immediately preceding the year in which the Executive’s Date of
Termination occurs, payable in the amount and at the time such bonus would have
been paid had he remained employed;
(b)    subject to the Executive’s execution (without revocation) of the
Separation Agreement and Release as set forth in Paragraph 5.2.5(f), severance
pay, in the form of Base Salary continuation and payment of an amount equivalent
to the average annual incentive bonus earned by the Executive with respect to
the prior two years of the Executive’s employment by the Company (the “Average
Bonus Payment”), payable on a schedule in accordance with the regular payroll
practices (but in no event less frequently than monthly) and annual incentive
bonus pay practices of the Company (such Base Salary continuation and Average
Bonus Payment being collectively referred to herein as “Severance Pay”) for a
twenty-four (24) month period following the Executive’s Date of Termination (the
“Severance Pay Period”). Each such installment payment shall be deemed a
separate payment for Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, to the extent required under Section 409A of the
Code, payments of the Severance Pay shall commence no earlier than the first day
of the seventh month following the Executive’s Date of Termination (or such
earlier date as is permitted under Section 409A of the Code)(with the first such
payment being a lump sum equal to the aggregate payments the Executive would
have received during such six-month period if no such delay had been imposed) in
accordance with Section 409A(a)(2)(B)(i) of the Code; provided that, to the
extent such amounts do not exceed two (2) times the lesser of: (i) the
Executive’s Base Salary for the year preceding the year in which the Date of
Termination occurs; and (ii) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Date of Termination occurs, such amounts shall be paid in
accordance with the schedule set forth in this Paragraph 5.2.5(b) without regard
to such six (6) month delay.

8

--------------------------------------------------------------------------------



In the event that the Executive dies prior to receipt of all Severance Pay due
hereunder, any remaining Severance Pay due to the Executive under this Paragraph
5.2.5(b) shall be paid to the Executive’s estate in a lump sum as soon as
practicable following the Executive’s death but in no event later than ninety
(90) days following the date of the Executive’s death;
(c)    subject to the Executive’s execution (without revocation) of the
Separation Agreement and Release, as set forth in Paragraph 5.2.5(f), payment on
the Executive’s behalf, for the monthly cost of the premiums for coverage under
the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), for a
period equivalent to the eighteen (18) month COBRA period (twenty-nine (29)
month period, if the Executive is disabled under the Social Security Act within
the first sixty (60) days of the continuation period) or the Severance Pay
Period, whichever is shorter (the “Medical Benefits”), provided, however, such
coverage shall not be provided if during such period the Executive is or becomes
ineligible under the provisions of COBRA for continuing coverage; and provided,
further, that if the Executive is eligible for Retiree Health Coverage under the
MasterCard Retiree Health Plan, the Company shall pay the full cost of such
Retiree Health or COBRA coverage, as applicable, during the Severance Pay Period
and thereafter, retiree contribution levels provided under the provisions of the
Retiree Health Plan shall apply;
(d)    subject to the Executive’s execution (without revocation) of the
Separation Agreement and Release, as set forth in Paragraph 5.2.5(f), reasonable
outplacement services, to be provided by a firm selected by the Company, at a
level generally made available to executives of the Company for the shorter of
the Severance Pay Period or the period she remains unemployed;
(e)    such other benefits, if any, to which the Executive is expressly eligible
following the termination of the Executive’s employment by the Company without
Cause, by the Executive with Good Reason or by the Company Upon Non-Renewal,
payable or made available under such terms and conditions as may be provided by
the then existing plans, programs and/or arrangements of the Company. (other
than any severance payments payable under the terms of any benefit plan,
including, but not limited to, the MasterCard International Incorporated
Severance Plan).
(f)    The Company’s obligations to make payments and provide benefits under
Paragraphs 5.2.5(b)-(d) are conditioned on the Executive or her legal
representative’s execution (without revocation) of a separation agreement and
general release of claims (“Separation Agreement and Release”) in substantially
the form annexed hereto, provided that if the Executive should fail to execute
such Separation Agreement and Release such that it is legally effective and not
subject to revocation within sixty (60) days following the Date of Termination,
the Company shall not have any obligation to make the payments and provide the
benefits contemplated under Paragraphs 5.2.5(b)-(d). Payments otherwise due
during the period following the Date of

9

--------------------------------------------------------------------------------



Termination during which the Executive is required to executive a legally
effective Separation Agreement and Release shall be aggregated and paid in a
lump sum on the first regular payroll occurring after the Executive’s signed
release becomes legally effective and not subject to revocation, with subsequent
payments following over the time period originally scheduled under this
Paragraph 5.2.5.
5.2.6    Termination Upon Mandatory Retirement. In the event the Executive’s
employment with the Company ends upon Mandatory Retirement, the Executive shall
be eligible for the following lump sum payment (subject to any previously
elected deferrals under the MasterCard Incorporated Deferral Plan) as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:
(a)    Base Salary earned but not paid prior to the Date of Termination;
(b)    payment for all accrued but unused vacation time up to the Date of
Termination;
(c)    a pro rata portion (based upon actually completed calendar months worked
) of the annual incentive bonus payable for the year in which the Executive’s
termination of employment occurs and the prior year, if not already paid, based
upon the actual performance of the Company for the applicable performance period
(and taking into account the terms of the Plan including but not limited to the
discretion of the Compensation Committee to reduce such bonus amount) as
contemplated in accordance with the requirements of Section 162(m) of the Code,
with such amount payable when the incentive bonus is regularly paid to similarly
situated employees for such year; and
(d)    such additional vested benefits to which the Executive is expressly
entitled following the termination of the Executive’s employment, payable or
made available under such terms and conditions as may be provided by the then
existing plans, programs and/or arrangements of the Company, provided, however,
in no event shall the Executive be entitled to any payment or benefit provided
pursuant to Paragraphs 5.2.5(b), (c) and (d) of this Agreement.
5.2.7 Gross-Up Payments.
(a)    subject to the Executive’s execution (without revocation) of the
Separation Agreement and Release, as set forth in Paragraph 5.2.5(f), if any of
the payments or benefits received or to be received by the Executive in
connection with her employment or termination thereof (whether such payments or
benefits are provided pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or its subsidiaries) (such payments or
benefits, excluding the Gross-Up Payment, being hereinafter referred to as the
“Total Payments”) will be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Company

10

--------------------------------------------------------------------------------



shall pay to the Executive no later than the time such Excise Tax is required to
be paid by the Executive or withheld by the Company, such additional amounts
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
taking into account the Gross-Up Payment, and after deduction of any federal,
state and local income and employment taxes and Excise Taxes, shall be equal to
the Excise Tax on such Gross-Up Payment and the Total Payments (calculated on a
hypothetical basis by taking into account the provisions of Paragraph 5.2.7(b)
hereof). Notwithstanding the above, if it is determined that the Excise Tax
would cause the net after-tax Total Payments to be paid to or on behalf of the
Executive to be less than what she would have netted, after federal, state and
local income taxes without taking into account any Gross-Up Payment, had the
present value of her Total Payments equaled one dollar ($1) less than three
times her base amount, as defined under Section 280G(b)(3)(A) of the Code, then
the Executive’s Total Payments shall be reduced (but not below the minimum
possible amount), so that no portion of the Total Payments is subject to the
Excise Tax (the amount of the reduction is hereinafter referred to as the
“Cut-Back Amount”). The Cut-Back Amount shall be achieved in such a manner so
that the reduction of amounts payable or benefits to be provided to the
Executive is minimized. In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code, and
where two (2) economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro-rata basis,
but not below zero. Notwithstanding the foregoing, to the extent required under
Section 409A of the Code, Gross-Up Payments shall not be made earlier than the
first day of the seventh month following the Executive’s Date of Termination in
accordance with Section 409A(a)(2)(B)(i) of the Code.
(b)    for purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) selected by the Company and reasonably acceptable to the Executive,
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, (ii) all
“excess parachute payments” within the meaning of Section 280G(b)(1) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such payment, or are otherwise not
subject to the Excise Tax, and (iii) the value of any non cash benefits or any
deferred payment or benefit shall be determined by Tax Counsel in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence or place of employment

11

--------------------------------------------------------------------------------



under which such amounts are subject to taxation, whichever is greater, in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
(c)    subject to the Executive’s execution (without revocation) of the
Separation Agreement and Release, as set forth in Paragraph 5.2.5(f), in the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. In the event that
the Excise Tax is determined to be less than the amount taken into account
hereunder in calculating the Gross-Up Payment, the Executive shall repay to the
Company within five (5) business days following the time that such difference is
finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to such Excise
Tax and federal, state and local income tax imposed on the Gross-Up Payment
being repaid by the Executive if such repayment results in a reduction in such
Excise Tax or a federal, state and local income tax deduction) plus any interest
received by the Executive on the amount of such repayment less any federal,
state and local income and employment taxes actually paid by the Executive on
such interest. The Executive and the Company shall each reasonably cooperate
with the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for any Excise Tax with respect
to the Total Payments.
(d)     Notwithstanding any other provision of this Paragraph 5.2.7, any
Gross-Up Payments shall be made no later than the last day of the taxable year
following the year in which the Executive remits the related tax in accordance
with Treas. Reg. Section 1.409A-3(i)(1)(v).
5.3    Except as expressly provided by Paragraph 5.2, any payment or benefit
provided under Paragraph 5.2 hereof shall be in lieu of any other severance,
bonus or other payments, perquisites or benefits, including any further accruals
or vesting thereof, to which the Executive might then or, in the future, be
eligible pursuant to this Agreement or any statutory or common law claim. In
order to preserve the parties’ respective legal rights in the event of a
dispute, the Executive acknowledges and agrees that in the event the parties
dispute whether the Executive shall be eligible to a payment hereunder, such
payment shall not be deemed to be earned or otherwise vest hereunder until such
time as the dispute is determined by a final judgment of a court of competent
jurisdiction or otherwise resolved. The foregoing shall not be deemed to
prohibit a court of competent jurisdiction from awarding prejudgment interest
under circumstances in which it may deem it appropriate to do so.

12

--------------------------------------------------------------------------------



5.4    Notwithstanding anything to the contrary herein, if the Company has
reason to believe that there are circumstances which, if substantiated, would
constitute Cause as defined herein, the Company may suspend the Executive from
employment immediately upon notice for such period of time as shall be
reasonably necessary for the Company to ascertain whether such circumstances are
substantiated. During such suspension, the Executive shall continue to be paid
the compensation and provided all benefits hereunder in accordance with the
regular payroll and benefit practices of the Company; provided, however, that if
the Executive has been indicted or otherwise formally charged by governmental
authorities with any felony, the Company may, in its sole discretion, and
without limiting the Company’s discretion to terminate the Executive’s
employment for Cause (provided it has grounds to do so under the terms of
Paragraph 5.1.3 hereof), suspend the Executive without continuation of any
compensation or benefits hereunder (except health benefits, which shall be
continued during the period of suspension), pending final disposition of such
criminal charge(s). Upon receiving notice of any such suspension, the Executive
shall promptly leave the premises of the Company and remain off such premises
until further notice from the Company. In the event the Executive is suspended
as a result of such charges, but is later acquitted or otherwise exonerated from
such charges, the Company shall pay to the Executive such compensation, with
interest, calculated from the date such compensation was suspended at the prime
lending rate in effect on the date the Company receives notice from the
Executive of such acquittal or exoneration, and provide benefits withheld from
the Executive during the period of the Executive’s suspension, if any all of
which shall be paid and provided within thirty (30) days of the date of the
Executive’s acquittal or exoneration from criminal charges that resulted in her
suspension shall be limited with respect to the period of up to two (2) years
from the date of suspension.
5.5    Notwithstanding anything to the contrary contained herein, the date of
termination for purposes of payment of deferred compensation under any Company
deferred compensation plans shall be determined in accordance with the terms of
such plans.
6.    Acknowledgements; Confidential Information; Competitive Activities; Non
Solicitation.
6.1    The Executive acknowledges and agrees as follows:
6.1.1    The Company is in the payments industry and provides such services both
nationally and internationally without limitation to any geographic area.
6.1.2    Since the Company would suffer irreparable harm if the Executive left
the Company’s employ and solicited the business and/or employees of the Company
or otherwise interfered with business relationships of the Company, it is
reasonable to protect the Company against such activities by the Executive for a
limited period of time after the Executive leaves the Company.

13

--------------------------------------------------------------------------------



6.1.3    The covenants contained in Paragraphs 6.2, 6.3, 6.4 and 6.5 below are
reasonably necessary for the protection of the Company and are reasonably
limited with respect to the activities they prohibit, their duration, their
geographical scope and their effect on the Executive and the public. The purpose
and effect of the covenants simply are to protect the Company for a limited
period of time from unfair competition by the Executive.
6.2    Confidentiality
6.2.1    For the purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Company, including,
without limitation, all trade secrets, know-how and other information generally
retained on a confidential basis by the Company concerning its designs,
products, methods, techniques, systems, engineering data, software codes and
specifications, formulae, processes, inventions and discoveries, business plans,
pricing, product plans and the identities of, and the nature of the Company’s
dealings with, its members, suppliers and customers, whether or not such
information shall, in whole or in part, be subject to or capable of being
protected by patent, copyright or trademark laws, shall constitute “Confidential
Information.” The Executive acknowledges that she has had and, will from time to
time have access to and has obtained and will in the future obtain knowledge of
certain Confidential Information, and that improper use or revelation thereof by
the Executive, during or after the termination of her employment by the Company,
could cause serious injury to the business of the Company. Accordingly, the
Executive agrees that, unless otherwise required by law, she will forever keep
secret and inviolate all Confidential Information which shall have come or shall
hereafter come into her possession, and that she will not use the same for her
own private benefit, or directly or indirectly for the benefit of others, and
that she will not disclose such Confidential Information to any other person. If
the Executive is legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, she shall provide the Company with prompt
prior written notice of such legal requirement, so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this paragraph. In any event, the Executive may furnish only that
portion of the Confidential Information which the Executive is advised by legal
counsel is required, and she shall exercise her best efforts to obtain an order
or assurance that confidential treatment will be accorded such Confidential
Information as is disclosed. Notwithstanding anything contained herein which may
be to the contrary, the term “Confidential Information” does not include any
information which at the time of disclosure is generally available to and known
by the public, other than as a result of a disclosure directly or indirectly by
the Executive.
6.2.2    Notwithstanding the foregoing, nothing herein shall preclude the
Executive from (i) making any disclosure as required by law or legal process; or
(ii) participating, cooperating, or testifying in any action, investigation, or
proceeding by or

14

--------------------------------------------------------------------------------



before, or providing information to, any governmental agency or legislative
body, any self-regulatory organization, or the Company’s Law Department or the
Global Ethics and Compliance Officer in the General Counsel’s Office; provided,
however, that upon the Executive’s obtaining notice of a requirement to take any
action pursuant to Paragraph 6.2.2(i) or (ii), the Executive shall, to the
extent permitted by law, provide the Company with immediate written notice of
any required disclosures, subpoenas, or any other legal process, which notice
shall include a copy of any such disclosure request, subpoena, or other legal
process.
6.3    In addition to the acknowledgments by the Executive set forth in
Paragraph 6.1 above, the Executive acknowledges that the services provided by
her for the Company are a significant factor in the creation of valuable,
special and unique assets which are expected to provide the Company with a
competitive advantage. Accordingly, the Executive agrees that for the Term of
Employment through the duration of the Severance Pay Period or in the event the
Executive is ineligible for Severance Pay pursuant to Paragraph 5.2.3 or 5.2.4
above, for a period of twelve (12) months, the Executive will not directly or
indirectly for herself or any third party invest in, own, become employed by, or
render any consulting, advisory or other services to, or for the benefit of, any
business or activity that competes with any business or activity (i) engaged in
by the Company or, (ii) to the knowledge of the Executive, that the Company has
undertaken efforts to engage in and/or plan, without regard to geographic
limitation. This prohibition includes, but is not limited to the Executive
becoming an investor in, owner of, employed by, or directly or indirectly
performing services for the following, including their subsidiaries, affiliates,
and successors: (i) VISA Inc., VISA Europe, American Express, Discover, China
Union Pay, JCB, Diners Club International, PayPal, Revolution, Tempo, Bill Me
Later, Inc., First Data Corporation, Metevant, Star Network Inc. or NYCE (ii)
any other payment card business or processor; (iii) any company or other entity
in the payments business that holds a seat on the Board of Directors of VISA
Inc. or Visa Europe; or (iv) any company or other entity that is a party to a
brand dedication agreement (the term of which is two years or more) with VISA
Inc., VISA Europe or American Express and (x) whose VISA or American Express
branded volume, as of the Date of Termination of the Executive’s employment, is
equal to or greater than 75% of the total volume generated by cards issued by
such company or (y) pursuant to the terms of such brand dedication agreement is
contractually obligated to increase its VISA or American Express branded volume
up to an amount equal to or greater than 75% of the total volume generated by
cards issued by such company during the term of such brand dedication agreement.
Notwithstanding the foregoing, it shall not be a violation of the Agreement for
the Executive to have beneficial ownership of less than 1% of the outstanding
amount of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on a national securities exchange or quoted on an inter-dealer quotation
system. The Executive acknowledges and agrees that the non-compete provision set
forth herein is intended to limit competition by the Executive to the maximum
extent permitted by law. If it shall be finally determined by any court of
competent jurisdiction that the scope or duration of

15

--------------------------------------------------------------------------------



any limitation contained herein is too extensive to be legally enforceable, then
the Executive agrees that the provisions shall instead be construed to be
confined to such lesser scope or duration as shall be legally enforceable, and
the Executive hereby consents to the enforcement of such limitation as so
modified.
6.4    During the Term of Employment, and thereafter for the duration of the
Severance Pay Period, or in the event that the Executive is ineligible for
Severance Pay pursuant to Paragraph 5.2.3 or 5.2.4 for a period of twelve (12)
months following the Executive’s Date of Termination, the Executive shall not
herself, or by assisting any other person to, directly or indirectly, (a) hire
or cause to be hired any level 5 or higher level employee, agent, consultant or
representative of the Company, (b) solicit, induce, recruit or encourage any
other level 5 or higher level employee, agent, consultant or representative to
leave the service of the Company for any reason, or (c) induce any customer,
supplier or other person with whom the Company is engaged in business, or to the
knowledge of the Executive planned or proposed to engage in business, to
terminate any commercial relationship with the Company or cease to accept or
issue its products and/or use its services.
6.5    The Executive acknowledges and agrees as follows:
6.5.1    The Executive agrees to promptly disclose to the Company any and all
discoveries, developments, inventions, products, services, processes, formulas,
and improvements thereof, (“Inventions”) whether or not patentable, relating to
the products, services, commercial or other endeavors of the Company, its
subsidiaries and affiliates, which the Executive may invent, discover, develop
or learn in connection with the Executive’s employment. The Executive agrees
that such inventions are the exclusive and absolute property of the Company and
that the Company will be the sole and absolute owner of all intellectual
property rights, including patent and any and all other rights in connection
therewith. The Executive agrees to give all reasonable assistance in the
preparation and/or execution of any papers the Company may request to reflect
such interest and to secure patent or other protection for such Inventions.
6.5.2    The Executive understands that in the course of employment, the
Executive may prepare writings, drawings, diagrams, designs, specifications,
manuals, instructions and other materials, and computer code and programs
(“Works”). Such Works are “works made for hire “under United States copyright
law and the Company shall be the owner of the Executive’s entire right of
authorship in such Works. If such Works are deemed by operation of law not to be
“works made for hire,“ the Executive hereby assigns to the Company the
Executive’s entire right of authorship, including copyright ownership in such
Works and agrees to execute any document deemed necessary by the Company in
connection therewith.
6.6    In the event that the Company determines, in good faith, that the
Executive has breached her obligations under Paragraphs 6.2, 6.3, 6.4 or 6.5,
the

16

--------------------------------------------------------------------------------



Company shall be under no obligation to provide any further Severance Pay or
provide any further payments or benefits otherwise due under Paragraphs
5.2.5(b)–(d) above, during the remainder of the Severance Pay Period. In the
event of a judicial determination that the Executive has breached her
obligations under Paragraphs 6.2, 6.3, 6.4 or 6.5, in addition to any damages or
other relief otherwise available to the Company, the Executive shall be
obligated to reimburse the Company for any Severance Pay previously received
from the Company. In addition, following a judicial determination, the
prevailing party shall be entitled to be reimbursed by the non-prevailing party
for reasonable legal fees and expenses incurred by the prevailing party in
connection with the judicial proceeding seeking to enforce the provisions of
Paragraph 6 hereof.
6.7    For the purposes of this Agreement, the period of restriction of
confidentiality or proprietary information and competition is intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law. If it shall be finally determined by any court of competent jurisdiction
ruling on this Agreement that the scope or duration of any limitation contained
in this Agreement is too extensive to be legally enforceable, then the parties
hereby agree that the provisions hereof shall be construed to be confined to
such scope or duration (not greater than that provided for herein) as shall be
legally enforceable, and the Executive hereby consents to the enforcement of
such limitations as so modified.
6.8    The Executive acknowledges that any violation by her of the provisions of
this Paragraph 6 would cause serious and irreparable damage to the Company. She
further acknowledges that it might not be possible to measure such damage in
money. Accordingly, the Executive agrees that, in the event of a breach or
threatened breach by the Executive of the provisions of this Paragraph, the
Company may seek, in addition to any other rights or remedies, including money
damages or specific performance, an injunction or restraining order, without the
need to post any bond or other security, prohibiting the Executive from doing or
continuing to do any acts constituting such breach or threatened breach.
7.    Reimbursement of Business Expense.
During the Term of Employment, subject to and in accordance with the Company’s
policies with regard to such matters, the Executive is authorized to incur
reasonable business expenses in carrying out her duties and responsibilities
under the Agreement, and the Company shall promptly reimburse her for all such
properly documented business expenses incurred in accordance with the Company’s
travel and business expense reimbursement policy in connection with carrying out
the business of the Company.
8.    Indemnity.
The Company shall indemnify the Executive, to the fullest extent permitted by
the General Corporation Law of the State of Delaware, for any acts or

17

--------------------------------------------------------------------------------



omissions taken or made by the Executive during the Term of Employment, within
the scope of her authority under this Agreement.
9.    Miscellaneous.
9.1    This Agreement shall be construed and enforced in accordance with the
laws of the State of New York without reference to principles of conflict of
laws. Any legal suit, action or proceeding by or against any party hereto
arising out of or relating to this Agreement and/or the Separation Agreement and
Release shall be instituted in a federal or state court in the State of New
York, and each party hereto waives any objection which it may now or hereafter
have to the laying of venue of any such suit, action or proceeding and each
party hereto irrevocably submits to the jurisdiction of any such court in any
suit, action or proceeding.
9.2    The Executive acknowledges and agrees that she is and will be bound to
the terms of the Company’s Code of Conduct, Supplemental Code of Conduct and any
other agreements she has executed or may execute in the future regarding
confidentiality, trade secrets, inventions restrictions on competition,
solicitation or which create other post-employment obligations, including, but
not limited to any agreement executed in connection with the Executive’s past or
future participation in the Company’s LTIP.
9.3    This Agreement shall incorporate the complete understanding and agreement
between the parties with respect to the subject matter hereof and thereof and
supersede any and all other prior or contemporaneous agreements, written or
oral, between the Executive and the Company or any predecessor thereof, with
respect to such subject matter. No provision hereof may be modified or waived
except by a written instrument duly executed by the Executive and the Company.
9.4    The Executive acknowledges that before entering into this Agreement she
has received a reasonable period of time to consider this Agreement and has had
sufficient time and an opportunity to consult with any attorney or other advisor
of her choice in connection with this Agreement and all matters contained
herein, and that she has been advised to do so if he so chooses. The Executive
further acknowledges that this Agreement and all terms hereof are fair,
reasonable and are not the result of any fraud, duress, coercion, pressure or
undue influence exercised by the Company, that she has approved and entered into
this Agreement and all of the terms hereof on her own free will, and that no
promises or representations have been made to her by any person to induce her to
enter into this Agreement other than the express terms set forth herein.
9.5    The Company shall be eligible to deduct and withhold from all
compensation payable to the Executive pursuant to this Agreement all amounts
required to be deducted and withheld therefrom pursuant to any present or future
law, regulation or ordinance of the United States of America or any state or
local jurisdiction therein or any foreign taxing jurisdiction.

18

--------------------------------------------------------------------------------



9.6    Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.
9.7    Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:
If to the Company:
MasterCard International Incorporated
2000 Purchase Street
Purchase, New York 10577


Attention: General Counsel


with a copy to:


MasterCard International Incorporated
2000 Purchase Street
Purchase, New York 10577


Attention: Chief Human Resources Officer


If to the Executive:
Martina Hund-Mejean




Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.
9.8    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.
9.9    This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. This
Agreement shall inure to the benefit

19

--------------------------------------------------------------------------------



of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.
9.10    Notwithstanding any other provision of this Agreement, if any payment,
compensation or other benefit provided to the Executive in connection with her
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Executive is a specified employee as defined in Section
409A(a)(2)(b)(i) of the Code, no part of such payments shall be paid before the
first day of the seventh month following the Executive’s Date of Termination
(such date, the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to the Executive during the period between the
Date of Termination and the New Payment Date shall be paid to the Executive in a
lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement. If the Executive dies during the period between the
Date of Termination and the New Payment Date, the amounts withheld on account of
Section 409A of the Code shall be paid to the Executive’s beneficiary within
thirty (30) days of the Executive’s death.
9.11    This Agreement is intended to comply with the requirements of Section
409A of the Code, and, specifically, with the separation pay exemption and short
term deferral exemption of Section 409A, and shall in all respects be
administered in accordance with Section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by Section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
Section 409A. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment that is subject to Code
Section 409A. All reimbursements and in-kind benefits provided under this
Agreement and the Separation Agreement and Release shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement or the Separation Agreement and General Release, as
applicable), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement effective as of the Effective Date.
 
 
 
MASTERCARD INTERNATIONAL
 
 
 
 
INCORPORATED
 
 
 
 
 
 
 
/s/ Martina Hund-Mejean
 
By: /s/ Ajaypal Banga
 
 
 
 
 
 
 
     Martina Hund-Mejean
 
           Ajaypal Banga
 
 
 
 
 
 
 
 
 
 
           President and Chief Executive
 
 
 
 
           Officer
 








21